Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022. Claims 12-20 are currently pending examination below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 4,236,257).


    PNG
    media_image1.png
    583
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    540
    media_image2.png
    Greyscale


Regarding Claim 13, Williams discloses a knit component of claim 12, wherein the first knit course is interlooped with the fourth knit course at the first area and the third area using a tuck stitch (Col.4, lines 6-18 & Col.13, lines 40-52; see annotated Figures above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 4,236,257) in view of Liao (US 2018/0002839).
Regarding Claim 14, Williams discloses a knit component of claim 12, wherein the first knit course and the fourth knit course comprise a first yarn type (Col.6, lines 41-51). Williams does not disclose the first knit course and the fourth knit course comprise the first yarn type and a second yarn type. However, Liao teaches a knit material having courses comprising a first yarn type (14; para.31) and a second yarn type (12,18; para.51)(as seen in Fig.3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit material of Williams to include a second yarn type, as taught by Liao, in order to provide an undergarment knit material with low shrinkage, good anti-elastane slippage and anti-laddering and anti-curling performance.  

Regarding Claim 15, Liao further teaches a knit component of claim 14, wherein the first yarn type is plated with the second yarn type in the first knit course and the fourth knit course (para.51).

Regarding Claim 16, When in combination, Williams and Liao teach a knit component of claim 14, wherein the second knit course (of Williams) comprises the second yarn type (of Liao), and wherein the third knit course (of Williams) comprises the 

Regarding Claim 17, Williams discloses a knit component (Fig.8) comprising: a first area (See annotated Figures above) comprising: a first knit course comprising a first yarn type (Col.6, lines 41-51); a second knit course comprising a yarn type (Col.6, lines 41-51), the second knit course interlooped with the first knit course (See annotated Figures above); a third knit course comprising the yarn type (Col.6, lines 41-51), wherein the third knit course is not interlooped with the second knit course (See annotated Figures above); and a fourth knit course comprising the first yarn type (Col.6, lines 41-51), the third knit course interlooped with the fourth knit course (See annotated Figures above), and wherein the fourth knit course is interlooped with the first knit course at two or more intervals (See annotated Figures above; the 4th and 1st knit course are interlooped at the right side of the aperture and the left side of the aperture).
Williams does not disclose the first knit course and the fourth knit course comprise the first yarn type and a second yarn type. However, Liao teaches a knit material having courses comprising a first yarn type (14; para.31) and a second yarn type (12,18; para.51)(as seen in Fig.3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit material of Williams to include a second yarn type, as taught by Liao, in order to provide an undergarment knit material with low shrinkage, good anti-elastane slippage and anti-laddering and anti-curling performance. When in combination, Williams and Liao teach 

Regarding Claim 18, Williams discloses a knit component of claim 17, further comprising: a series of apertures (10) positioned between the second knit course and the third knit course (See annotated Figures above).

Regarding Claim 19, When in combination, Williams and Liao teach a knit component of claim 18, wherein a tuck stitch (Williams: Col.4, lines 6-18 & Col.13, lines 40-52; see annotated Figures above) is used to interloop the first yarn type and the second yarn type (as modified by Liao) of the fourth knit course with the first yarn type and the second yarn type of first knit course at each of the two or more intervals (Williams: i.e. the 4th and 1st knit course are interlooped at the right side of the aperture and the left side of the aperture)(See annotated Figures above).

Regarding Claim 20, Williams discloses a knit component of claim 19, wherein at least one of the series of apertures (10) is defined by a plurality of perimeter edges, and wherein the plurality of perimeter edges comprise, in part, the tuck stitch at each of the two or more intervals (i.e. the 4th and 1st knit course are interlooped at the right side of the aperture and the left side of the aperture)(See annotated Figures above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732